Citation Nr: 1749063	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-24 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to apportionment of the Veteran's VA compensation benefits.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to February 1969.  The appellant is his spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).

In February 2017, the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that neither the appellant, nor the Veteran received written notification about the July 2017 Supplemental Statement of the Case (SSOC).  Although the RO mailed the SSOC to the Veteran at an apartment address and to the appellant at both apartment and Post Office Box addresses, these letters have been returned as undeliverable.  Notably, the Veteran's address listed within the Veterans Appeals Control and Locator System (VACOLS) is different than the apartment address listed on the SSOC that returned undeliverable.  The AOJ did not undertake any additional effort to contact the Veteran or appellant about the undeliverable mail. 

Although the Veteran and appellant have a duty to inform VA concerning their current addresses, procedures are in place for attempting to obtain a current address for undeliverable, essential mail.  See VA Adjudication Manual, M21-1MR III.ii.1.B.6.d (updated June 19, 2017).  Although the Adjudication Manual is not binding, the guidance it provides should be followed in this case.  Compare DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals") with Patton v. West, 12 Vet.App. 272, 282 (1999) ("The [Board] cannot ignore provisions of the Manual M21-1 . . . that are favorable to a veteran when adjudicating that veteran's claim.")

A remand is therefore warranted for the AOJ to make additional attempts to verify the address for the Veteran and the appellant and notify each party about the July 2017 SSOC.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to verify his current address.  This effort should include all identified steps in any VA procedure manual, to include utilizing a web-based, address locater service, to include those for which VA pays a fee for access.  (If such fee-based services are no longer authorized, this should be clearly documented in the file.)  All efforts taken to obtain a current address for the Veteran should be clearly noted and documented in his claims file.  

2.  Contact the appellant to verify her current address.  This effort should include all identified steps in any VA procedure manual, to include utilizing a web-based, address locater service, to include those for which VA pays a fee for access.  (If such fee-based services are no longer authorized, this should be clearly documented in the file.)  All efforts taken to obtain a current address for the appellant should be clearly noted and documented in the Veteran's claims file.

3.  Then, resend copies of the May 2017 development letter and the July 2017 SSOC to the Veteran's confirmed address and the July 2017 SSOC to the appellant's confirmed address.  Allow each party a 30 day period to respond from date of the notice to the verified address.

4.  After notifying each party about the July 2017 SSOC at their respective, verified addresses and allowing each party an appropriate period for response, return the case to the Board, if otherwise in order.  

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

